Title: To Thomas Jefferson from Solomon Southwick, 30 April 1821
From: Southwick, Solomon
To: Jefferson, Thomas


Dear Sir,
Albany,
April 30th ’21.
Retired as you are from the bustle of the great world, in which you have acted so conspicuous & so useful a part, it may perhaps attend you a moments’ gratification to contemplate the subject of the Address, which I herewith take the liberty of forwarding. Personally I have no other claim to give notice then that of having in early life, with great zeal & , exerted myself effectually in this State to place you at the head of the Republic; nor can I perhaps justly say, that this gives me any claim to your present consideration, since to public prosperity, & not your personal aggrandizement, was the object of my solicitude & exertions.I trust, however, that the subject of my Address cannot fail to attract the attention of so sincere a Philanthropist as I believe you, Sir, to be—& that if any hints suggest themselves to your mind which may enable us to improve upon our Present Institution, you will have no hesitation in communicating them to me for the benefit of the rising generation.That you may long live to behold & enjoy the fruits of your arduous labours in past times, in the Liberty & Prosperity of your Country, is the ardent wish & prayer of Your Sincere Friend & very obedt ServtS Southwick